DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-7, 9-13, and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 11 recite “a second fin structure having a strip planar profile over the substrate, the second fin structure having an end region overlapping the middle region of the first fin structure in a cross-section; and a second conductive line structure extending abreast the first conductive line structure…” FIG. 6 is an example of fins 612-1, 612-2, and 612-3 in a cross-sectional view (See also Paragraph [0088]) However, FIG. 6 does not show the fins overlapping in a cross-sectional view, much less “the second fin structure having an end region overlapping the middle region of the first fin structure in a cross-section” as recited in claims 1 and 11.
While FIG. 3 appears to show an overlap of a middle of a fin and an end portion of a fin, this overlap is shown in a planar view and only in a specific direction. (i.e. the “Y direction” of FIG. 3”)  In other words, there is no support for “the second fin structure having an end region overlapping the middle region of the first fin structure in a cross-section” as recited in claims 1 and 11.
Therefore, claims 1 and 11 are rejected under the writeen description requirement of 112(a), and claims 3-7, 9-10, 12-13, and 15-16 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of examination, Examiner recommends amending the claims to recite  “a second fin structure having a strip planar profile over the substrate, the second fin structure having an end region overlapping the middle region of the first fin structure in a planar view in a direction perpendicular to the top surface of the substrate; and a second conductive line structure extending abreast the first conductive line structure…” in order to more accurately reflect the teachings of FIG. 3.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812